Name: COMMISSION REGULATION (EC) No 597/97 of 3 April 1997 on the issue of system B export licences in the fruit and vegetables sector
 Type: Regulation
 Subject Matter: plant product;  international trade;  tariff policy;  trade policy
 Date Published: nan

 4. 4. 97 EN Official Journal of the European Communities No L 89/23 COMMISSION REGULATION (EC) No 597/97 of 3 April 1997 on the issue of system B export licences in the fruit and vegetables sector Whereas, to avoid this situation , applications for system B licences for oranges and lemons exported after 8 April 1997 should be rejected until the end of the current export period, HAS ADOPTED THIS REGULATION: THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 2190/96 of 14 November 1996 on detailed rules for implementing Council Regulation (EEC) No 1035/72 as regards export refunds on fruit and vegetables ('), as last amended by Regulation (EC) No 324/97 (2), and in par ­ ticular Article 5 (5) thereof, Whereas Commission Regulation (EC) No 351 /97 (3) fixes the indicative quantities for system B export licences other than those sought in the context of food aid; Whereas, in the light of the information available to the Commission today, the indicative quantities laid down for the current export period for oranges and lemons indicate there is a risk that these quantities for lemons will shortly be exceeded; whereas this overrun will prejudice the proper working of the export refund scheme in the fruit and vegetables sector; Article 1 Applications for system B licences for oranges and lemons submitted under Article 1 of Regulation (EC) No 351 /97, export declarations for which are accepted after 8 April 1997 and before 6 May 1997, are hereby rejected . Article 2 This Regulation shall enter into force on 4 April 1997. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 3 April 1997. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 292, 15. 11 . 1996, p . 12 . 0 OJ No L 52, 22. 2. 1997, p . 10 . 1 OJ No L 59, 28 . 2. 1997, p . 4.